 Case 1:19-cv-06064-ILG-LB Document 7 Filed 05/15/20 Page 1 of 2 PageID #: 40

Sheehan & Associates, P.C.                         505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                      tel. 516.303.0552     fax 516.234.7800

                                                             May 15, 2020
Senior District Judge I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                          Re: 1:19-cv-06064-ILG-LB
                                                              Rogers v. Casper's Ice Cream Inc.
Dear Senior District Judge Glasser:

       This office represents the plaintiff. In accordance with your Honor's Individual
Rules, plaintiff and defendant request an extension of the date by which defendant is required to
answer or respond to the complaint.

        The original date by which defendant is required to answer or respond is Tuesday, May 19,
2020. There has been one prior request for an extension of time to respond to the complaint, which
was granted. The reason for this request is because the parties have agreed to resolve this matter,
are circulating necessary paperwork and intend to dismiss this case within 30 days. Defendant
consents to this request. This request is made at least 48 hours prior to the compliance date. This
request does not affect any other scheduled dates. Thank you.

                                                             Respectfully submitted,

                                                             /s/Spencer Sheehan
                                                             Spencer Sheehan
 Case 1:19-cv-06064-ILG-LB Document 7 Filed 05/15/20 Page 2 of 2 PageID #: 41



                                       Certificate of Service

I certify that on May 15, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
